Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 14, 2021

                                        No. 04-21-00398-CR

                                    IN RE David Munoz VEGA,

                     From the 63rd Judicial District Court, Kinney County, Texas
                                       Trial Court No. 10324
                           Honorable Enrique Fernandez, Judge Presiding


                                          ORDER

Sitting:         Patricia O. Alvarez. Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

        On September 30, 2021, we issued an order granting relator’s motion to withdraw his
motion for leave to file a mandamus petition. No mandamus petition was filed by relator. This
original proceeding is therefore administratively closed.


           It is so ORDERED on this 14th day of October, 2021.

                                                                        PER CURIAM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court